                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA



HANNAH SABATA, et al.,                                                   4:17CV3107

                       Plaintiffs,                                          ORDER
       v.

NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES, et al.,

                       Defendants.

       This matter is before the Court on the parties’ Joint Stipulated Motion to Amend Order
Setting Final Schedule for Progression (Filing No. 211). The Parties seek a continuance of the
deadlines for the motion for class certification and related briefing schedule as set forth in the
Court’s prior Order (Filing No. 95). The Court finds good cause exists for the requested extension.
Accordingly,
       IT IS ORDERED that the parties’ Joint Stipulated Motion to Amend Order Setting Final
Schedule for Progression (Filing No. 211) is granted, and the provisions of the Court’s previous
orders remain in effect, and in addition to those provisions, the following date changes shall apply:
      1. Motions for Class Certification.
               a. Any motion to certify this case as a class action shall be filed by February 19,
                  2019, in the absence of which any claim in the pleadings that this is a class action
                  shall be deemed abandoned, and the case shall proceed, for purposes of Fed. R.
                  Civ. P. 23, as if a motion for class certification had been filed and denied by the
                  Court.
               b. Defendants shall file their response to Plaintiffs’ class certification motion by
                  April 26, 2019.
               c. Plaintiffs may file a reply by May 24, 2019.

         Dated this 29th day of November, 2018.

                                                        BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
